Order, Supreme Court, New York County, entered on February 21, 1973, unanimously modified, on the law, and the plaintiff-appellant’s motion for summary judgment granted. Appellant shall recover of respondent $60 costs and disbursements of this appeal. The family dispute, corporate problem, and third-party complaint, etc. aside, it cannot be disputed that the corporate check payable to plaintiff made out by her dying husband, payable on the corporate account, was deposited in her account in the same bank on which the cheek was drawn. That same day, the plaintiff’s stepson, acting for the corporation, stopped payment on the check. Not having made final payment, under section 4r-301 of the Uniform Commercial Code, the depositary-payor had the right to charge back and reverse (Uniform Commercial Code, § 4-212, subds. [1], [3]) plaintiff’s provisional credit by doing so before midnight of the .banking day following receipt. (Uniform Commercial Code, § A-104, subd. [1], par. [h].) It did not do so or send written notice (Uniform Commercial Code, § 4-213, subd. [1]) until seven days later. Accordingly, plaintiff-appellant had an absolute right to draw upon those funds. (Uniform Commercial Code, § A-213, subd. [4], par. [b].) Payment of the item had become final by the passage of time. (Framer Distributors V. Bankers Trust Go., 36 A D 2d 840.) Settle order on notice. Concur — Stevens, P. J., Markewich, Kupferman and Macken, JJ.